Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	It would be of great assistance to the office if all incoming papers pertaining to a filed application carried the following items: 
i.	Application number (checked for accuracy, including series code and serial no.).
ii.	Group art unit number (copied from most recent Office communication).
iii.	Filing date.
iv.	Name of the examiner who prepared the most recent Office action.
v.	Title of invention.
vi.	Confirmation number (See MPEP § 503).
Response to Arguments
3.	Applicant's arguments with respect to claims have been considered but are moot in view of the new ground(s) of rejection.

4.	The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages, paragraph and figures may apply. Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
5.	Claim interpretation: When multiple limitations are connected with “OR”, one of the limitations does have any patentable weight since both of the limitations are optional. 

CLAIM OBJECTION
6. 	Claims 2 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claims 4, 9, 10, 11, 12, 17, 18 & 19 are also objected since they are depends upon the above claims. 

Claim Rejection- 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 3, 13, 15 & 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zaharchuk (Pub No. 20200311914), in view of Wang (Pub No. 2017/ 223560) and further in view of Mentl (Pub No. 10685429).
Regarding claim 1, Zaharchuk discloses an apparatus, comprising: circuitry configured to obtain radiation data representing an intensity of radiation detected at a plurality of detectors (Para. 2: image radiation. detector[Wingdings font/0xE0]PET/MR/CT scan image detectors. Para. 47 & 49: Image intensity pixel); apply the radiation data to the neural network, and in response outputting parameters based on the radiation data (Para. 7-8: data apply to neural network and outputting parameters based on the radiation data. Fig. 15: S111-S115: data apply to the neural network) & (Para. 62 & 68); and filter the radiation data by applying the filter defined image filtering and post-processing, and (3) machine learning) & (Para. 7-8). 
Zaharchuk is silent regarding acquire a neural network having weighting coefficients that have been trained to determine parameters of a filter, the parameters defining a shape function of a convolution kernel of the filter.
In a similar field of endeavor, Wang discloses acquire a neural network having weighting coefficients that have been trained to determine parameters of a filter (Page. 1 para. 3: A training set and/or set of final images provided to a deep network to train the network for the deep learning. Page. 17: parameters of a filter[Wingdings font/0xE0] Gaussian filtering/ median filtering), the parameters defining a shape function of a convolution kernel of the filter (Page. 31-32: 32 filters and a 3x3 kernel. & Page. 36 Para. 2) & (Fig. 19).
At the time of filling, it would have been obvious to use machine-learning algorithm in a image filtering system to produce filtered image. Doing so would have resulted in lowering the noise level in medical imaging system to reproduce higher quality image for further analysis.
Zaharchuk in view of Wang is silent regarding in response outputting parameters of the filter based on the radiation data.
Mentl discloses apply data to the neural network, and in response outputting parameters based on the radiation data and in response outputting parameters of the filter based on the radiation data (Col. 11 Line 40-60: Deep learning controller network trained with image acquisition metadata and control filter threshold based on training data).
At the time of filling, it would have been obvious to use a image filtering adjusting system to produce higher quality image. Doing so would have resulted in correcting additional the noise level in medical imaging data system.
Regarding claim 3 & 15, Zaharchuk remains as applied above and continues to discloses the circuitry is further configured to obtain the radiation data, wherein the radiation data is one of X-ray computed tomography 28519704USTMRU-511 (CT) data, X-ray fluoroscopy data, gamma-ray positron emission tomography (PET), and single-photon emission CT data (SPECT) (Para. 2 & 8: PET/MR and CT and X-ray).  
Regarding claim 13, Zaharchuk discloses a method comprising: obtain radiation data representing an intensity of radiation detected at a plurality of detectors (Para. 2: image radiation. detector[Wingdings font/0xE0]PET/MR/CT scan image detectors. Para. 47 & 49: Image intensity pixel); apply the radiation data to the neural network, and in response outputting parameters based on the radiation data (Para. 7-8: data apply to neural network and outputting parameters based on the radiation data. Fig. 15: S111-S115: data apply to the neural network) & (Para. 62 & 68); and denoising the radiation data by applying filter defined by the output parameters from the neural network to generate filtered radiation data (Para. 3: image filtering and post-processing, and (3) machine learning) & (Para. 7-8). 
Zaharchuk is silent regarding acquire a neural network having weighting coefficients that have been trained to determine parameters of a filter, the parameters defining a shape function of a convolution kernel of the filter.
In a similar field of endeavor, Wang discloses acquire a neural network having weighting coefficients that have been trained to determine parameters of a filter (Page. 1 para. 3: A training set and/or set of final images provided to a deep network to train the network for the deep learning. Page. 17: parameters of a filter[Wingdings font/0xE0] Gaussian filtering/ median filtering), the parameters defining a shape function of a convolution kernel of the filter (Page. 31-32: 32 filters and a 3x3 kernel. & Page. 36 Para. 2) & (Fig. 19).

Zaharchuk in view of Wang is silent regarding in response outputting parameters of the filter based on the radiation data.
Mentl discloses apply data to the neural network, and in response outputting parameters based on the radiation data and in response outputting parameters of the filter based on the radiation data (Col. 11 Line 40-60: Deep learning controller network trained with image acquisition metadata and control filter threshold based on training data).
At the time of filling, it would have been obvious to use a image filtering adjusting system to produce higher quality image. Doing so would have resulted in correcting additional the noise level in medical imaging data system.
Regarding claim 20, Claim 20 corresponds to claim 13 and is analyzed accordingly.

Claims 5, 6, 7 & 16 are rejected under 35 U.S.C. 103 as being unpatentable over Zaharchuk (Pub No. 20200311914), in view of Wang (Pub No. 2017/ 223560), in view of Mentl (Pub No. 10685429) and further in view of Sun (Pub No. 2010/0092102).
Regarding claim 5, Zaharchuk teaches the circuitry is further configured to filter the radiation data and filtering the radiation data denoises the radiation data (Para. 3 & Fig. 15).  
Zaharchuk is silent regarding the filter is a smoothing filter.
Sun discloses the filter is a smoothing filter (Para. 38).
At the time of filling, it would have been obvious to use filter to filtering noise from image data. 
Regarding claim 6 & 16, Zaharchuk is silent regarding the circuitry is further configured to denoise the radiation data by applying the smoothing filter, wherein the shape function of the smoothing filter is a multi-variate, low-pass-filter kernel and the parameters of the smoothing filter comprise values defining widths and an orientation of the multi-variate, low-pass-filter kernel, and the values comprising the parameters vary as a function of pixel position within the radiation data.
Sun discloses the circuitry is further configured to denoise the radiation data by applying the smoothing filter, wherein the shape function of the smoothing filter is a multi-variate, low-pass-filter kernel and the parameters of the smoothing filter comprise values defining widths and an orientation of the multi-variate, low-pass-filter kernel, and the values comprising the parameters vary as a function of pixel position within the radiation data (Para. 38) & (Fig. 3-4 & 7).
At the time of filling, it would have been obvious to use filter to filtering noise from image data to produce higher quality image for users.  
Regarding claim 7, Zaharchuk is silent regarding the circuitry is further configured to denoise the radiation data by applying the smoothing filter, wherein the multi-variate, low- pass-filter kernel is a multi-variate Gaussian.
Sun discloses the circuitry is further configured to de-noise the radiation data by applying the smoothing filter, wherein the multi-variate, low- pass-filter kernel is a multi-variate Gaussian (Para. 38) & (Fig. 7).
At the time of filling, it would have been obvious to use filter to filtering noise from image data to produce higher quality image for users.  

8 is rejected under 35 U.S.C. 103 as being unpatentable over Zaharchuk (Pub No. 20200311914), in view of Wang (Pub No. 2017/ 223560), in view of Mentl (Pub No. 10685429) and further in view of Zhou (Pub No. 2020/0196972).
Regarding claim 8, Zaharchuk is silent regarding the circuitry is further configured to filter the radiation data by applying the filter, wherein the filter is a two-dimensional filter applied to two-dimensional slices of the radiation data along a segment dimension and a channel 29519704USTMRU-511 dimension, a view dimension and the channel dimension, or the view dimension and the segment dimension.
Zhou discloses the circuitry is further configured to filter the radiation data by applying the filter, wherein the filter is a two-dimensional filter applied to two-dimensional slices of the radiation data along a segment dimension (Para. 29 & 42: filter applied to two-dimensional slices of the radiation data along a segment dimension) and a channel 29519704USTMRU-511 dimension, a view dimension and the channel dimension, or the view dimension and the segment dimension (Para. 78).
At the time of filling, it would have been obvious to use two-dimensional image reconstructions system to produce high quality medical image for further inspection. 


CONCLUSION
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication from the examiner should be directed to Patent Examiner Md Talukder whose telephone number is (571) 270-3222. The examiner can normally be reached on Mon-Th 8:00 am to 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Wesley Kim can be reached on 571-272-7867. 
Information regarding the status of an application may be obtaining from the patent application information retrieval (PAIR) system. Status information for the published applications may be obtained from either private PAIR or public PAIR. Status information for unpublished application is available through private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have any questions on access to the private PAIR system, contract the Electronics Business Center (EBC) at 866-217-9197. If you would like assistance from USPTO customer service representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA).

							/MD K TALUKDER/Primary Examiner, Art Unit 2648